internal_revenue_service number info release date uilc date cc p si 1-cor-116443-00 we are responding to your correspondence requesting general information in order to correct an effective date for your client’s s_corporation_election the information submitted explains the taxpayer’s form_2553 was filed within the extension period provided by revproc_98_55 but had reflected an incorrect effective date the internal_revenue_service granted the election for the date which had been requested later you noticed a typographical error on form_2553 and requested assistance per a discussion between you and mrs rose of our office this matter will be handled by andover service_center staff and the account will be corrected to reflect the proper effective date during the same taxable_year please keep this letter and all other correspondence relating to this matter with your client’s tax records we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
